    Case: 1:19-cv-02606 Document #: 19-1 Filed: 07/12/19 Page 1 of 3 PageID #:46


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


                       ,                            )
                                                    )
                Plaintiff,                          )
               v.                                   )       No.
                                                    )
                                                    )       Judge Robert W. Gettleman
                                     .              )
                                                    )
               Defendants.                          )


                               CORRECTED JOINT STATUS REPORT
                                FOR CASES ASSIGNED TO
                                  JUDGE GETTLEMAN

         This case has been assigned to the calendar of Judge Robert W. Gettleman. To

assist the court in acquiring the requisite knowledge of the case, it is hereby ordered:

         1. Counsel and any unrepresented party should obtain a copy of Judge

Gettleman's Revised Standing Order Regarding Motion Practice, Briefs and

Protective Orders in Civil Cases, which is available in chambers or on the court

website (www.ilnd.uscourts.gov).

2. Counsel are to confer, prepare and file a brief, joint1 status report, not to exceed

five pages .     As with all filings, a hard copy should be submitted to the court within

one day of any electronic filing.            If defendant's counsel has not yet filed an

appearance, the status report should be prepared by plaintiff's counsel. The

     1
      There should be no reason why a joint status report cannot be prepared. If the parties
disagree on any issue, such disagreement should be noted in the report.
   Case: 1:19-cv-02606 Document #: 19-1 Filed: 07/12/19 Page 2 of 3 PageID #:46



report shall contain a full caption showing all parties and shall provide the following

information in the order set forth below in the following format:

             A. The date and time this case is set for a status report before the Court.

             B. The attorneys of record for each party, indicating which attorney is

      expected to try the case.

             C. The basis of federal jurisdiction.

             D. Whether a jury has been requested and by which party.

             E. The nature of the claims asserted in the complaint and any counterclaim,

      including a brief statement of the factual context of the case.

             F. The relief sought by any party, including computation of damages, if

      available.

             G. The name of any party who or which has not been served, and any fact

      or circumstance related to service of process on such party.

             H. The principal legal issues (including the citation to any key legal

      authority related to such issue).

             I. The principal factual issues, including the parties' respective positions on

      those issues.

             J. A brief description of all anticipated motions.

             K. A proposed discovery plan pursuant to F. R. Civ. P. 26(f), including a

      brief description of what discovery has been taken, if any, what remains to be




                                           2
   Case: 1:19-cv-02606 Document #: 19-1 Filed: 07/12/19 Page 3 of 3 PageID #:46



      taken, a schedule for expert designations and discovery, and a proposed discovery

      cutoff.

              L. The earliest date the parties would be ready for trial and the probable

      length of trial.

              M. The status of any settlement discussions and whether a settlement

      conference would be appropriate. In this regard, counsel are directed to consider

      and discuss with their respective clients and each other the possibility of

      attempting to resolve this matter through alternative dispute resolution (ADA), and

      to briefly set forth the results of such consideration and discussion. For Lanham

      Act cases, the parties must comply fully with Local General Rule 16.3.

                N. Whether the parties will consent to jurisdiction and trial before a

         magistrate judge.

3. The principal trial attorney for each party, or an attorney with sufficient familiarity

with and responsibility for the case, shall appear at that time prepared     to discuss all

aspects of the case.


Dated:




                                           3
